Dist. Court, 125 Nev. 9, 15, 200 P.3d 77, 81 (2009) (a writ of mandamus is
                the appropriate remedy to challenge a district court's refusal to consider
                an application for treatment filed pursuant to NRS 484C.340).
                            Petitioner contends that the district court erred by denying
                her application for alcohol treatment under NRS 484C.340 based on a
                general policy against granting the applications of defendants who are
                arrested for another DUI after entry of their guilty plea instead of an
                individual assessment of whether a defendant is qualified for the
                treatment program. It is well-settled that the district court abuses its
                discretion by refusing to consider an application for treatment filed
                pursuant to NRS 484C.340, Stromberg v. Second Judicial Dist. Court, 125
                Nev. 1, 3, 200 P.3d 509, 510 (2009), is required to consider the merits of an
                "application for treatment as well as any opposition proffered by the
                prosecuting attorney," Savage, 125 Nev. at 17, 200 P.3d at 82, and must
                consider each case on its own merits, see Willmes v. Reno Mun. Court, 118
                Nev. 831, 835, 59 P.3d 1197, 1200 (2002). Accordingly, it is an abuse of
                discretion for a district court to deny an application for treatment based on
                a judicial policy without first considering the merits of the case.
                            The record reveals that petitioner was arrested for another
                DUI after entering her guilty plea and applying for treatment under NRS
                484C.340. On status check, the district court informed petitioner that it
                discussed the new DUI case with defense counsel,' had a policy against
                accepting people into the alcohol treatment program if they were arrested
                for another DUI while their application was pending, and would not accept
                her into the program. On reconsideration, the district court stated that it


                      'The record does not contain a transcript of this discussion.

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                "always looked at every situation before [making] a decision," would
                "consider not following a policy if there was a particular reason not to,"
                and the reasons advanced by defense counsel during status check did not
                justify treating the petitioner "differently than [it had] treated other
                people in the past who have been in this exact same position." Defense
                counsel argued that the district court's policy violated legislative mandate
                and the Willmes case, but did not argue that the district court overlooked
                or failed to consider merits unique to petitioner's case. Based on this
                record, we are not convinced that the district court's ruling constituted a
                manifest abuse of discretion or an arbitrary or capricious act. See State v.
                Eighth Judicial Dist. Court (Armstrong), 127 Nev. „ 267 P.3d 777,
                780 (2011) (defining manifest abuse and arbitrary or capricious exercise of
                discretion for purposes of mandamus relief). Accordingly, we
                               ORDER the petition DENIED. 2

                                                                                         '   J.




                                                                                 erry

                cc: Hon. Linda Marie Bell, District Judge
                     Law Offices of John G. Watkins
                     Clark County District Attorney
                     Attorney General/Carson City
                     Eighth District Court Clerk


                      2 Causeappearing, we grant petitioner's motion to file a reply and
                have considered the reply attached to that motion. We deny petitioner's
                motion to strike the State's notice of supplemental authorities,
                supplemental appendix, or motion for judicial notice.

SUPREME COURT
        OF
     NEVADA

                                                               3
(0) 1947A


                         15C               ,W3740/411/41regY:',,   •2, -;   '   57r? ' ezr"--